Cite as 2015 Ark. App. 101


                ARKANSAS COURT OF APPEALS
                                     DIVISION IV
                                    No. CV-14-425



                                                Opinion Delivered   February 18, 2015

 TINA ALMASY BURTON          APPEAL FROM THE RANDOLPH
                  APPELLANT COUNTY CIRCUIT COURT
                             [NO. DR-03-154]
 V.
                             HONORABLE KEVIN KING, JUDGE
 DAVID TEMPLEMAN
                    APPELLEE APPEAL DISMISSED


                         BRANDON J. HARRISON, Judge

      The parties, who were married eleven years and had four children together,

divorced in 2003. David Templeman received custody of the children, and Tina Burton

received standard visitation. In June 2012, the circuit court found that a material change

of circumstances had occurred when Templeman moved to Georgia with the children.

As a result, the court modified Tina Burton’s visitation rights; it also ordered that the

“children shall not be exposed to Anthony Burton.” Burton was Tina’s boyfriend at the

time and is a convicted felon. Tina later married Anthony Burton.

      In September 2012, Tina moved again to modify visitation. More than one year

later, in November 2013, David filed a motion for citation and other relief, alleging that

Tina had exposed the children to Anthony Burton in violation of the court’s June 2012

order. In due course, the court convened a hearing on Tina’s request to modify visitation



                                            1
                                    Cite as 2015 Ark. App. 101


and David’s motion for citation. The court entered an order in February 2014, which

states in part:

          That [David’s] motion for directed verdict is granted as [Tina] failed to
          prove the existence of a material change in circumstances, or an agreement
          between the parties, which would allow modification of the previous order
          herein. Therefore [Tina’s] complaint is denied.
                                              ....

          The Court reserves a ruling on [David’s] Motion for Citation and Other
          Relief.

Tina timely appealed that order to this court, but we cannot yet decide this appeal’s

merits.

          Under Arkansas Rule of Civil Procedure 54(b) (2013), an order is not final when it

“adjudicates fewer than all the claims or the rights and liabilities of fewer than all the

parties.” The circuit court decided the visitation issue, but it specifically reserved a ruling

on the contempt issue. And we have no Rule 54(b) certificate that might create the

finality necessary to vest this court with jurisdiction to address the visitation issue that was

decided. See Hambay v. Williams, 335 Ark. 352, 980 S.W.2d 263 (1998). Because the

February 26 order that Tina has appealed is not a final, appealable order we must dismiss

this appeal without prejudice.

          Appeal dismissed.

          WHITEAKER and VAUGHT, JJ., agree.

          Dick Jarboe, for appellant.

          No response.




                                                2